Citation Nr: 1703400	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  13-14 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right hand disability, and if so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to July 1993.   

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The application to reopen is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In November 2016, the appellant's representative informed the Board that the appellant desired to withdraw his appeal for service connection for posttraumatic stress disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of service connection for posttraumatic stress disorder have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issue on Appeal

A Substantive Appeal may be withdrawn in writing or on the record at a hearing on appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  In a November 2016 statement, the Veteran's representative reported the appellant's desire to withdraw the appeal for service connection for posttraumatic stress disorder.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to this issue, and it must be dismissed.


ORDER

The appeal for service connection for posttraumatic stress disorder is dismissed.


REMAND

The Veteran has requested a Board videoconference hearing at a local VA office.  See May 2013 VA Form 9.  In September 2016, the Veteran was notified that a videoconference hearing was scheduled for November 2016.  Prior to the scheduled hearing date, the Veteran, through his representative, requested that the hearing be rescheduled.  To ensure full compliance with due process requirements, a remand is required to schedule the Veteran for the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the desired hearing on the application to reopen, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


